The Chance olor.
The parties were married in this state, in 1857. They lived together in New Jersey until 1869, when they removed to the city of New York, and they continued to reside there together until the 10th of January, 1870. On that day the *133defendant came home, and asked his mother-in-law to lend him a valise, in which to take some clothes to Bergen, in this state, where he was going to work. He said he would be away for two or three weeks. He took all his clothes in two valises, got a dollar from his wife, and then left the house, running as fast as he could. The haste of his departure appears to be accounted for by the fact that in a few minutes afterwards the keeper of. a neighboring beer-saloon came to the house to collect a bill which he had against the defendant, for liquor furnished by him to the latter, and made threats of personal violence against the defendant in case he should not pay the bill. The defendant never returned to his family afterwards.
In April, 1870, his wife wrote and sent to him the following letter:
“Why in the world do you not come home? You have deserted your wife and child. Come home; I want you to.”
That' letter was delivered to him by her brother, who told him it was from his wife, requesting him to come home, and at the same time her brother requested him to go home to his wife and child. "When the letter was delivered to him, the defendant was in a house on the Newark plank-road, in the neighborhood of Jersey City. The defendant replied, that he would “ come homo to-morrow.” The complainant’s brother then asked him to go with him then, but the defendant said no, that he “ would go home to-morrow.” He took the letter and put it in his pocket. He never returned to his home, or signified any desire or intention to do so.
After he so left his wife, she remained in New York until May, 1870, and then came to Jersey City, and lived there until February, 1871, and then returned to the city of New York, where she has ever since resided. The defendant has lived in this state ever since he left his wife. On two occasions since he left his family, he has seen his wife. Once he saw her at her brother’s house in Jersey City, where he came to see her to get money to buy some clothes *134for himself. This was in or about 1870. She refused to give him the money, but, with their son, went with him and bought tbe clothes for him. The defendant appears to have been of very intemperate habits. At this interview the complainant asked him why he had acted towards her as he had done, and he answered that it was through bad influence.
The next interview between the parties took place in or about 1872 or 1873. The defendant then saw the complainant at her brother’s house in Bergen. He had requested his brother’s wife to send for him when the complainant should come there, and she did so. He then asked his wife to give him a divorce. She replied that she could not do it; that she had not. the power, to give him a divorce, and did not herself want a divorce. He then said to her, that if she gave him a divorce she could get married again, and that he did not cai’e about being married again. The defendant, though he denies that he deserted his wife, does not deny any of these statements. He speaks, in his testimony, of a transaction which, he says, took place in December, 1869, as indicating a determination on the part of his wife not to live with him. He says that on Saturday, the 4th of that month, she proposed to give him $11,000 as consideration for a separation; that on the ensuing Monday he asked her what she intended to do, but she made no reply. He says that her mother, who was present then, said that his wife should not live with him another day, so long as she (the mother) lived; He says that he then came to New Jersey, and has remained here ever since. His wife swears that this statement, except as to his residence in this state, is untrue, and he is not corroborated. Her mother died, it may be remarked, on the 2d of September, 1870. It is proved by Miss Hudson, who lived in the family, and by the son of the parties, that it was in January, 1870, that the defendant left his wife. That the complainant, in April, 1870, wrote the letter remonstrating with him for his desertion of his wife and child, and that, though on receipt of it he promised to return, he never did so, are facts which he *135does not deny. He appears, therefore, to have left his wife on the 10th of January, 1870, promising to return in two or three weeks, and, though he was solicited to return in April following, and promised to do so, he has not only never returned, but has shown no disposition to do so. On the contrary, he seems to have been desirous of getting a final separation from his wife by mutual consent.
There will be a decree of divorce.